Exhibit 10.6

 

SCIO DIAMOND TECHNOLOGY CORPORATION

 

FORM OF
STOCK OPTION GRANT AGREEMENT

 

(Nonqualified Stock Option)

 

 

This Stock Option Grant Agreement (the “Agreement”) is entered into on
[                    ], 201[    ] by and between Scio Diamond Technology
Corporation, a Nevada corporation (the “Corporation”), and [                  ],
a non-employee director of the Company (“Director”), effective after the close
of business on [                          ], 201[    ] (the “Grant Date”).

 

1.             Grant of Option.  The Corporation hereby grants to Director,
pursuant to the 2012 Share Incentive Plan (the “Plan”), a non-qualified option
to purchase from the Corporation, at a price of $[          ] per share (the
“Exercise Price”), up to [                      ] shares of Common Stock of the
Corporation, $0.001 par value, subject to the provisions of this Agreement and
the Plan (the “Option”).  The Option shall expire at 5:00 p.m. Pacific Time on
the last business day preceding the three (3) year anniversary of the Grant Date
(the “Expiration Date”), unless fully exercised or terminated earlier.

 

2.             Terminology.  Unless stated otherwise in this Agreement,
capitalized terms in this Agreement shall have the meaning set forth in the
Plan.

 

3.             Exercise of Option.

 

(a)           Vesting.  The Option vests immediately on the Grant Date.

 

(b)           Exercise Procedure.  Subject to the conditions set forth in this
Agreement, the Option shall be exercised (to the extent then exercisable) by
delivery of written notice of exercise on any business day to the Corporate
Secretary of the Corporation in such form as the Administrator may require from
time to time.  Such notice shall specify the number of shares with respect to
which the Option is being exercised and shall be accompanied by full payment of
the Exercise Price for such shares in accordance with Section 3(d) of this
Agreement.  The exercise shall be effective upon receipt by the Corporate
Secretary of the Corporation of such written notice accompanied by the required
payment.  The Option may be exercised only in multiples of whole shares and may
not be exercised at any one time as to fewer than one hundred shares (or such
lesser number of shares as to which the Option is then exercisable).  No
fractional shares shall be issued pursuant to this Option.

 

(c)           Effect.  The exercise, in whole or in part, of the Option shall
cause a reduction in the number of shares of Common Stock subject to the Option
equal to the number of shares of Common Stock with respect to which the Option
is exercised.

 

(d)           Method of Payment.  In addition to any other method approved by
the Administrator, if any, payment of the Exercise Price shall be by any of the
following, or a combination thereof, as determined by the Administrator in its
discretion at the time of exercise:

 

1

--------------------------------------------------------------------------------


 

(i)            by delivery of cash, certified or cashier’s check, or money order
or other cash equivalent acceptable to Administrator in its sole discretion; or

 

(ii)           by a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System and the
following provisions.  Subject to such limitations as the Administrator may
determine, at any time during which the Common Stock is publicly traded, the
Exercise Price shall be deemed to be paid, in whole or in part, if Director
delivers a properly executed exercise notice, together with irrevocable
instructions:  (i) to a brokerage firm approved by the Corporation to deliver
promptly to the Corporation the aggregate amount of sale or loan proceeds to pay
the Exercise Price and any withholding tax obligations that may arise in
connection with the exercise; and (ii) to the Corporation to deliver the
certificates for such purchased shares directly to such brokerage firm.

 

(e)           Issuance of Shares Upon Exercise.  Upon due exercise of the
Option, in whole or in part, in accordance with the terms of this Agreement, the
Corporation shall issue to Director, the brokerage firm specified in Director’s
delivery instructions pursuant to a broker-assisted cashless exercise, or such
other person exercising the Option, as the case may be, the number of shares of
Common Stock so paid for, in the form of fully paid and non-assessable stock and
shall deliver certificates therefore as soon as practicable thereafter.

 

(f)            Restrictions on Exercise and Upon Shares Issued Upon Exercise. 
Notwithstanding any other provision of the Agreement, the Option may not be
exercised at any time that the Corporation does not have in effect a
registration statement under the Securities Act of 1933, as amended, relating to
the offer of Common Stock to Director under the Plan, unless the Corporation
agrees to permit such exercise; provided, however, that the Corporation is not
obligated hereby to file any such registration.  In addition, the Common Stock
issued upon the exercise of any Options shall be subject to repurchase by the
Corporation for an amount equal to the Exercise Price of such Options (i) upon
the occurrence of an event described in Section 4(d) of this Agreement, or
(ii) if the Options were not vested when they were exercised, upon the
occurrence of any event that would have resulted in the termination of those
Options under the Plan and this Agreement if those Options had not been
exercised.  The Corporation may place a legend embodying such restrictions on
the certificates evidencing such shares.

 

4.             Termination of Service.

 

(a)           Exercise Period Following Cessation of Service Relationship, In
General.  If Director ceases to be a director of the Corporation for any reason
other than death, Disability, or discharge for Cause, (i) the unvested Options
shall terminate immediately upon such cessation, and (ii) the vested Options
shall remain exercisable during the 30-day period following such cessation, but
in no event after the Expiration Date.  Unless sooner terminated, any
unexercised vested Options shall terminate upon the expiration of such 30-day
period.

 

(b)           Death of Director.  If Director dies prior to the expiration or
other termination of the Options, (i) the unvested Options shall terminate
immediately upon Director’s death, and (ii) the vested Options shall remain
exercisable during the one-year period following Director’s death, but in no
event after the Expiration Date, by Director’s executor, personal
representative,

 

2

--------------------------------------------------------------------------------


 

or the person(s) to whom the Options are transferred by will or the laws of
descent and distribution.  Unless sooner terminated, any unexercised vested
Options shall terminate upon the expiration of such one-year period.

 

(c)           Disability of Director.  If Director ceases to be a director of
the Corporation as a result of Director’s Disability, (i) the unvested Options
shall terminate immediately upon such cessation, and (ii) the vested Options
shall remain exercisable during the one-year period following such cessation,
but in no event after the Expiration Date.  Unless sooner terminated, any
unexercised vested Options shall terminate upon the expiration of such one-year
period.

 

(d)           Misconduct.  Notwithstanding anything to the contrary in this
Agreement, the Options shall terminate in their entirety, regardless of whether
the Options are vested, immediately upon Director’s discharge for Cause or upon
Director’s commission of any of the following acts during any period following
the cessation of Director’s service as a director during which the Options
otherwise would be exercisable:  (i) fraud on or misappropriation of any funds
or property of the Corporation, or (ii) breach by Director of any provision of
any non-disclosure, non-competition, non-solicitation, assignment of inventions,
or other similar agreement executed by Director for the benefit of the
Corporation, as determined by the Administrator, which determination will be
conclusive.

 

5.             Adjustments and Business Combinations.

 

(a)           Adjustments for Events Affecting Common Stock.  In the event of
changes in the Common Stock of the Corporation by reason of any stock dividend,
spin-off, split-up, reverse stock split, recapitalization, reclassification,
merger, consolidation, liquidation, business combination or exchange of shares
and the like, the Administrator shall, in its discretion, make appropriate
substitutions for or adjustments in the number, kind and price of shares covered
by this Option, and shall, in its discretion and without the consent of
Director, make any other substitutions for or adjustments in this Option,
including but not limited to reducing the number of shares subject to the Option
or providing or mandating alternative settlement methods such as settlement of
the Option in cash or in shares of Common Stock or other securities of the
Corporation or of any other entity, or in any other matters which relate to the
Option as the Administrator shall, in its sole discretion, determine to be
necessary or appropriate.

 

(b)           Pooling of Interests Transaction.  Notwithstanding anything in the
Plan or this Agreement to the contrary and without the consent of Director, the
Administrator, in its sole discretion, may make any modifications to the Option,
including but not limited to cancellation, forfeiture, surrender or other
termination of the Option in whole or in part regardless of the vested status of
the Option, in order to facilitate any business combination that is authorized
by the Board to comply with requirements for treatment as a pooling of interests
transaction for accounting purposes under generally accepted accounting
principles.

 

(c)           Adjustments for Other Events.  The Administrator is authorized to
make, in its discretion and without the consent of Director, adjustments in the
terms and conditions of, and the criteria included in, the Option in recognition
of unusual or nonrecurring events affecting the Corporation, or the financial
statements of the Corporation, or of changes in applicable laws, regulations, or
accounting principles, whenever the Administrator determines that such

 

3

--------------------------------------------------------------------------------


 

adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Option or
the Plan.

 

(d)           Binding Nature of Adjustments.  Adjustments under this Section 5
will be made by the Administrator, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive.  No fractional shares will be issued pursuant to this Option on
account of any such adjustments.

 

(e)           Effect of Change of Control Event.  All outstanding portions of
the Option, if any, shall become fully vested upon the occurrence of any Change
of Control Event, except to the extent that provision is made in connection with
the Change of Control Event for the continuation or assumption of the Option by,
or for the substitution of equivalent options with respect to, the surviving or
successor entity or a parent thereof, and shall be exercisable in accordance
with the Plan; provided, that unless otherwise decided in the sole discretion of
the Administrator, the acceleration of vesting in connection with a Change of
Control Event shall be limited as provided in the Plan.

 

6.             Director or Other Relationship.  This Agreement shall not confer
on Director any right with respect to continuance as a director or other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such directorship or relationship.

 

7.             No Rights as Stockholder.  Director shall not have any of the
rights of a stockholder with respect to the shares of Common Stock that may be
issued upon the exercise of the Option (including, without limitation, any
rights to receive dividends or noncash distributions with respect to such
shares) until such shares of Common Stock have been issued to him or her upon
the due exercise of the Option.  No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such certificate or certificates are issued.

 

8.             Withholding of Taxes.

 

(a)           In General.  At the time the Option is exercised in whole or in
part, or at any time thereafter as requested by the Corporation, Director hereby
authorizes withholding from payroll or any other payment of any kind due
Director and otherwise agrees to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the Option (including, without limitation, upon a disqualifying
disposition with the meaning of Code section 421(b)).  The Corporation may
require Director to make a cash payment to cover any withholding tax obligation
as a condition of exercise of the Option.  If Director does not make such
payment when requested, the Corporation may refuse to issue any stock
certificate under the Plan until arrangements satisfactory to the Administrator
for such payment have been made.

 

(b)           Means of Payment.  The Administrator may, in its sole discretion,
permit Director to satisfy, in whole or in part, any withholding tax obligation
which may arise in connection with the Option by any of the following means or
by a combination of such means:  (i) tendering a cash payment, (ii) authorizing
the Corporation to deduct any such tax obligations from any

 

4

--------------------------------------------------------------------------------


 

payment of any kind otherwise due to Director, (iii) authorizing the Corporation
to withhold shares of Common Stock otherwise issuable to Director pursuant to
the exercise of this Option, or (iv) delivering to the Corporation unencumbered
shares of Common Stock already owned by Director.

 

(c)           Disposition of Shares.  The acceptance of shares of Common Stock
upon exercise of this Option shall constitute an agreement by Director (i) to
notify the Corporation if any of such shares are disposed of by Director within
two years from the Grant Date or within one year from the date the shares were
issued to Director pursuant to the exercise of the Option, and (ii) if required
by law, to remit to the Corporation, at the time of any such disposition, an
amount sufficient to satisfy the Corporation’s withholding tax obligations with
respect to such disposition, whether or not, as to both (i) and (ii), Director
is employed by or has any other relationship with the Corporation at the time of
such disposition.

 

9.             The Corporation’s Rights.  The existence of this Option shall not
affect in any way the right or power of the Corporation or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation’s capital structure or its business, or any
merger or consolidation of the Corporation, or any issue of bonds, debentures,
preferred or other stocks with preference ahead of or convertible into, or
otherwise affecting the Common Stock or the rights thereof, or the dissolution
or liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10.          Director.  Whenever the word “Director” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative or beneficiary to whom this Option may be transferred by will, by
the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined in Code section 414(p), the word “Director” shall be
deemed to include such person.

 

11.          Transferability of Option.  This Option is not transferable other
than by will or the laws of descent and distribution, pursuant to a qualified
domestic relations order as defined in Code section 414(p).  During the lifetime
of Director, the Option may be exercised only by Director or, during the period
Director is under a legal disability, by Director’s guardian or legal
representative.  Except as provided above, the Option may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

12.          Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Director at
the address contained in the records of the Corporation, or addressed to the
Administrator, care of the Corporation for the attention of its Corporate
Secretary at its principal office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.

 

5

--------------------------------------------------------------------------------


 

13.          Entire Agreement.  This Agreement and the Plan contain the entire
agreement between the parties with respect to the Option granted hereunder.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement with respect
to the Option granted hereunder shall be void and ineffective for all purposes.

 

14.          Amendment.  This Agreement may not be modified, except as provided
in the Plan or in a written document signed by each of the parties hereto.

 

15.          Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference.  Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan.  In the
event of any ambiguity in this Agreement or any matters as to which this
Agreement is silent, the Plan shall govern.  A copy of the Plan is available
upon request to the Administrator.

 

16.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, other than the conflict of
laws principles thereof.

 

17.          Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the date first above written.

 

 

SCIO DIAMOND TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.

 

 

DIRECTOR:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------


 

EXERCISE FORM

 

Scio Diamond Technology Corporation

411 University Ridge, Suite D

Greenville SC  29601

 

Ladies and Gentlemen:

 

I hereby exercise the Option granted to me on [                          ],
201[    ], by Scio Diamond Technology Corporation (the “Corporation”), subject
to all the terms and provisions thereof and of the Share Incentive Plan (the
“Plan”), and notify you of my desire to purchase        non-qualified shares of
Common Stock of the Corporation at a price of $[        ] per share pursuant to
the exercise of said Option.

 

Payment Amount:  $

 

Date:

 

 

 

 

 

 

Director Signature

 

 

 

 

 

 

 

Received by Scio Diamond Technology Corporation on

 

 

 

 

 

 

 

 

 

Broker Information:

 

Firm Name

 

 

 

 

Contact Person

 

 

 

 

Broker Address

 

 

 

 

City, State, Zip Code

Phone Number

 

 

 

Broker Account Number

 

 

 

 

Electronic Transfer Number:

 

 

 

8

--------------------------------------------------------------------------------